EXHIBIT 10.13
SOUTHWESTERN ENERGY COMPANY 2013 INCENTIVE PLAN, AS AMENDED
PERFORMANCE UNIT AWARD AGREEMENT


SOUTHWESTERN ENERGY COMPANY, a Delaware corporation (“Southwestern”), has on
this __ day of _________, 20___ (the “Award Date”) granted to _______________
(the “Participant”) an award in the form of units (the “Award”), the value of
which depends on the performance of the Company over a specified time period
(the “Performance Units”). This Award is subject to the terms of this
Performance Unit Award Agreement (the “Agreement”) and is made pursuant to the
Southwestern Energy Company 2013 Incentive Plan, as Amended (the “Plan”) and the
Southwestern Energy Company Guidelines for Performance Units Awards (the
“Guidelines”) thereunder, both of which are incorporated into this Agreement by
reference. Any capitalized terms used herein that are otherwise undefined shall
have the meaning provided in the Plan or the Guidelines.


1.Acceptance of Terms and Conditions. By acknowledging and accepting this Award,
Participant agrees to be bound by the terms and conditions of this Agreement,
the Plan (including, without limitation, Section 12 of the Plan), the Guidelines
and all conditions established by Southwestern in connection with awards issued
under the Plan and in accordance with the Guidelines, and Participant further
acknowledges and agrees that this Award does not confer any legal or equitable
right (other than those rights constituting the Award itself) against
Southwestern or any Subsidiary (collectively, the “Company”) directly or
indirectly, or give rise to any cause of action at law or in equity against the
Company. To vest in the Performance Units described in this Award, Participant
must accept this Award. If Participant fails to accept this Award prior to the
first Vesting Date, the Award will be cancelled and forfeited.


2.Award. Subject to the restrictions, limitations, terms and conditions
specified in the Plan, Guidelines and this Agreement, effective as of the Award
Date, Southwestern hereby grants the Participant ______ Performance Units.


3.Performance Period. The Performance Units granted hereunder will become
payable based on the results of the Performance Measures described in Section 5
below over the Performance Period, which, as determined by the Compensation
Committee (the “Committee”), shall be the period beginning ___________ and
ending December _____________.


4.Vesting. Subject to Section 8 and Section 10 below, 100% of the Performance
Units will vest on the 3rd anniversary of the Award Date (“Vesting Date”),
provided Participant is employed on the Vesting Date.


5.Performance Measures. The Performance Measures, the weight that each
Performance Measure carries with respect to the determination of the Payment
Value of each Performance Unit, and the Performance Targets for each Performance
Measure are set forth below and are used to calculate the Performance Factor in
paragraph 6(b):









--------------------------------------------------------------------------------

EXHIBIT 10.13
Performance Measures
Weight
Performance Targets
ThresholdTargetMaximum
Total


100%

6.Calculation of Payment Value.


(a)The Committee shall certify in writing whether and to what the extent the
Performance Target for each Performance Measure for the Performance Period has
been met using, to the extent applicable, Southwestern’s audited financial
statements.


(b)The Committee will determine a “Payment Value” for each Performance Unit
using the following formula:


Payment Value per Unit = Performance Factor x Adjusted Stock Price


Where:


Performance Factor = [INSERT PERFORMANCE MEASURE RESULTS]


Adjusted Stock Price = Pg + .5(Pv – Pg)


Where:
Pg = closing stock price on date of grant


Pv = closing stock price on the Vesting Date


The “Result” for each Performance Measure (i) at Target is 100% of each
Performance Unit, (ii) at Threshold is 50% of each Performance Unit and (iii) at
Maximum is 200% of each Performance Unit. The Result for each Performance
Measure below Threshold, between Threshold and Target, and between Target and
Maximum, will be determined by linear interpolation, with a minimum of zero and
a maximum of 200% of each Performance Unit. Regardless of actual performance,
each Result cannot be over 200%. [INSERT ANY ADDITIONAL LIMITATIONS OR
METHODOLOGIES.]


7.Payout. Subject to Section 9 below, Southwestern shall deliver to the
Participant within 30 days following the Vesting Date an amount in cash equal to
the Payment Value multiplied by the number of units granted under this agreement
less applicable tax withholdings (as set forth in Section 13).


8.Termination of Employment.


(a)Termination for Cause. If the Participant’s employment with the Company is
terminated by the Company for Cause, all outstanding vested and unvested
Performance Units



--------------------------------------------------------------------------------

EXHIBIT 10.13
granted to the Participant shall expire at the commencement of business on the
date of such termination, and no payment shall be made to the Participant with
respect thereto.


(b)Termination due to Death, Disability or Retirement. If the Participant’s
employment with the Company is terminated as a result of the Participant’s
death, Disability, or Retirement, a portion of the unvested Performance Units
(to the extent not forfeited or cancelled on or prior to such termination
pursuant to any provision of this Agreement, the Plan or the Guidelines), shall
vest on the date of such termination and the remaining unvested Performance
Units shall expire at the commencement of business on the date of such
termination, and no payment shall be made to the Participant with respect
thereto. The number of unvested Performance Units shall vest will be equal to
the product of (i) the total number of Performance Units granted pursuant to
this Agreement and (ii) a fraction, the numerator of which is the total number
of days that have elapsed between the Award Date and the date such Participant’s
employment terminated and the denominator of which is the total number of days
between the Award Date and the final Vesting Date under this Agreement, and
shall be paid out in accordance with Section 7 of this Agreement. For the
avoidance of doubt, nothing in this paragraph is intended to modify the
definition of Vesting Date in paragraph 4.

(c)Termination Other than for Cause, Death, Disability or Retirement. In the
event that the employment of the Participant with the Company shall terminate
for any reason other than Cause, Disability, Retirement or death, all unvested
Performance Units granted to such Participant shall expire at the commencement
of business on the date of such termination, and no payment shall be made to the
Participant with respect thereto. Except as otherwise provided herein or in the
Plan or Guidelines, any vested Performance Units shall be paid out in accordance
with Section 7 of this Agreement.


9.Subsidiaries. Unless the Committee determines otherwise, any unvested
Performance Units held by a Participant employed by an entity that is a
Subsidiary will terminate and be forfeited immediately on the date such entity
ceases to be a Subsidiary of Southwestern.


10.Change in Control. Upon a Change in Control, all outstanding unvested
Performance Units shall fully vest and each vested Performance Unit will be paid
out at the greater of (i) the Adjusted Stock Price or (ii) the Payment Value.
For the purpose of this paragraph only, the Performance Period will be deemed to
end and the Vesting Date will be deemed to occur upon a Change in Control. Any
amounts payable under this Section 11 shall be paid in a lump sum within five
business days following the Change in Control.


11.Limitations on Transfer. No Performance Unit shall be assignable or
transferable otherwise than by will or by the laws of descent and distribution.


12.Adjustment. Pursuant to Section 9 of the Plan and the Guidelines, the
Committee may adjust the Performance Targets for the relevant Performance Period
to exclude the impact of charges for restructurings, discontinued operations,
extraordinary items, all non-cash charges resulting from any write-down of oil
and gas properties and all other non-cash components of Accumulated Other
Comprehensive Income (AOCI), other unusual or non-recurring items, and the
cumulative effect of accounting changes, each as defined by generally accepted
accounting



--------------------------------------------------------------------------------

EXHIBIT 10.13
principles and as identified in Southwestern’s audited financial statements,
including the notes thereto.


13.Responsibility for Taxes. The Participant shall be solely responsible for any
applicable taxes (including, without limitation, income and excise taxes) and
penalties, and any interest that accrues thereon, which he or she incurs in
connection with the vesting or payment of this Award, in accordance with Section
16 of the Plan. However, upon the settlement of this Award in cash, or any
payment with respect to this Award, the Company shall have the right to withhold
from any payment required to be made pursuant thereto an amount sufficient to
satisfy the federal, state, local and/or non-U.S. withholding tax requirements,
if any, attributable to such exercise, settlement or payment.


14.Conformity with the Plan. This Agreement is intended to conform in all
respects with, and is subject to, all applicable provisions of the Plan. If
there is any conflict between the terms and conditions of the Plan and this
Agreement, the terms of the Plan, as interpreted by the Committee in accordance
with the Guidelines, shall govern.


15.No Rights to Continued Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right with respect to the continuation of
the Participant’s employment by or service to the Company or interfere in any
way with the right of the Company at any time to terminate the Participant’s
employment or service or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of this Award.


16.Consent to Transfer Personal Data. The Participant acknowledges and consents
to the collection, use, processing and transfer of personal data as described in
this Section 17. The Company holds certain personal information about the
Participant for the purpose of managing and administering the Plan (the “Data”).
The Company may transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The Participant
authorizes the Company and any third parties to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of Common
Stock on the Participant’s behalf to a broker or other third party with whom the
Participant may elect to deposit any shares of Common Stock acquired or received
pursuant to the Plan.


17.Confidentiality. The Participant agrees not to disclose the existence or
terms of this Award to any other employees of the Company or third parties with
the exception of the Participant’s accountants, attorneys, or spouse, and shall
ensure that none of them discloses such existence or terms to any other person,
except as required to comply with legal process.


18.Failure to Comply; Recoupment.


(a)In addition to the remedies provided for in the Plan, if the Participant
fails to comply with any of the terms and conditions of the Plan, the Guidelines
or this Agreement, unless such failure is remedied within ten (10) days after
the Participant is notified of such



--------------------------------------------------------------------------------

EXHIBIT 10.13
failure by the Committee, such failure to comply shall be grounds for the
cancellation and forfeiture of this Award, in whole or in part, as the Committee
may determine.


(b)Notwithstanding anything herein to the contrary, the Company will be entitled
to the extent permitted or required by applicable law or Company policy as in
effect from time to time to recoup compensation of whatever kind paid by the
Company at any time to a Participant under the Plan, including any benefits the
Participant may receive in connection with the grant or vesting of Performance
Units pursuant to this Agreement.


19.Modification. This Agreement, the Guidelines and the Plan constitute the
entire agreement of the parties with respect to the subject matter hereof. The
Committee may amend, modify or terminate this Agreement in accordance with
Section 17 of the Plan, provided that no such amendment or modification shall
adversely affect the right of the Participant under this Agreement without the
Participant’s written consent other than as set forth in Section 17(b) of the
Plan.


20.Section 409A of the Code. The benefits provided hereunder shall be paid in
such a manner as to satisfy Section 409A of the Internal Revenue Service Code
(the “Code”) or an exception to the application of Section 409A of the Code. To
the extent that these benefits would otherwise become subject to Section 409A of
the Code, this Agreement, the Guidelines and the Plan shall be interpreted and
construed to the fullest extent allowed under Section 409A of the Code and the
applicable guidance thereunder to satisfy the requirements of an exception or to
comply with Section 409A of the Code and the applicable guidance thereunder and
to avoid any additional tax thereunder. Notwithstanding the foregoing or any
provision of this Agreement, the Guidelines or the Plan to the contrary, in no
event shall the Company be liable to a Participant on account of this Award’s
failure to (i) qualify for favorable U.S. or non-U.S. tax treatment or (ii)
avoid adverse tax treatment under U.S. or non-U.S. law, including, without
limitation, Section 409A of the Code.


21.Governing Law. All matters arising under this Agreement, including matters of
validity, construction and interpretation, shall be governed by the internal
laws of the State of Delaware, without regard to any state’s conflict of law
principles.


22.Electronic Delivery and Acceptance. The Company may, in its sole and absolute
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means and/or require the Participant to
accept this Award or any future Award by electronic means. The Participant
hereby consents to receive such documents by electronic delivery and agrees that
acceptance of this Award and any future Award may be through an on-line or
electronic system established and maintained by Southwestern or a third party
designated by the Southwestern.


23.Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.



--------------------------------------------------------------------------------

EXHIBIT 10.13
24.Waiver. The waiver by the Company with respect to the Participant’s
compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach of such party of a provision of this Agreement.


25.Participant Acknowledgment. By accepting this Agreement, the Participant
agrees to be bound to all of the terms and conditions of this Agreement, the
Guidelines and the Plan, as the same may be amended from time to time.


IN WITNESS WHEREOF, Southwestern has caused this Agreement to be executed by its
undersigned duly authorized officer as of the ____ day of ________, 20____.






SOUTHWESTERN ENERGY COMPANY


By: _______________________________




______________________________________
Participant


[ADD EXHIBITS IF APPROPRIATE IN DESCRIBING PERFORMANCE MEASURES]

